                                                                       1
                                                                                                         UNITED STATES DISTRICT COURT
                                                                       2
                                                                                                                 DISTRICT OF NEVADA
                                                                       3

                                                                       4
                                                                             BASF CORPORATION,                                     )
                                                                       5                                                           )
                                                                                                            Plaintiff,             )
                                                                       6                                                           ) Case No. 2:20-cv-01080-RFB-NJK
                                                                             vs.                                                   )
                                                                       7
                                                                                                                                   )
                                                                       8     AUTOMALL AUTO BODY, LLC d/b/a FIX                     )
                                                                             AUTO HENDERSON, KTI LLC d/b/a                         )
                                                                       9     AMERICAN AUTO BODY, FIX NORTH LLC                     )
                                                                             d/b/a FIX AUTO LAS VEGAS NORTH, FIX                   )
                                                                       10    NORTH LLC d/b/a FIX AUTO-CRAIG ROAD,                  )
                                                                             AND JEFFERSON BAGLEY,                                 )
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                                                                                   )
BACKUS, CARRANZA & BURDEN




                                                                       12                                   Defendants.            )
                                                                                                                                   )
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13
                                                                              STIPULATION AND ORDER TO EXTEND SUMMARY JUDGMENT OPPOSITION
                                                                       14               DEADLINES (FIRST REQUEST FOR AN EXTENSION)
                                                                       15

                                                                       16          Plaintiff BASF Corporation (‘BASF”), by the undersigned counsel and with the consent of

                                                                       17   Defendants Automall Auto Body, LLC KTI LLC, and Fix North LLC (together “Fix Auto”) and

                                                                       18   Jefferson Bagley (“Bagley”) (collectively “Defendants”), hereby respectfully submits this
                                                                       19   stipulation to extend the response deadline for Plaintiff to oppose Defendants’ motion for partial
                                                                       20
                                                                            summary judgment, making the new response/opposition deadline June 23, 2021.
                                                                       21
                                                                                   1.      The original response/opposition deadline is Tuesday, June 1, 2021.
                                                                       22
                                                                                   2.      The parties recently reopened settlement negotiations and are making a good faith
                                                                       23

                                                                       24   attempt to negotiate a resolution.

                                                                       25          3.      This motion is made in good faith and not for the purposes of undue delay. The
                                                                       26
                                                                            opposition deadline has not been extended previously, and the requested extension will allow the
                                                                       27
                                                                            parties time to conduct good faith settlement discussions to see if a resolution can be reached
                                                                       28
                                                                            without having to burden the Court with motion practice.
                                                                       1           WHEREFORE, Plaintiff, with the consent of Defendants, hereby moves and stipulates to

                                                                       2    extend the response deadlines for Plaintiff’s opposition to Defendants’ motion for partial summary
                                                                       3
                                                                            judgment, making the response/opposition deadline June 23, 2021:
                                                                       4
                                                                                                             Old Deadline                    New Deadline
                                                                       5     Plaintiff’s Deadline to         June 1, 2021                    June 23, 2021
                                                                             Respond to Defendants’
                                                                       6     Motion for Partial Summary
                                                                             Judgment
                                                                       7

                                                                       8     Defendants’ Reply Deadline                                      July 14, 2021

                                                                       9

                                                                       10   IT IS SO ORDERED
                                                                       11
                                                                            DATED This ___ Day of May, 2021
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            ____________________________________
                                                                       14   UNITED STATES MAGISTRATE JUDGE
                                                                       15   DATED this 30th day of May, 2021.
                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            2
                                                                       1    Respectfully Submitted This 28th day of May, 2021:

                                                                       2    WE ASK FOR THIS:
                                                                       3
                                                                            JEFFERSON BAGLEY
                                                                       4    AUTOMALL AUTO BODY, LLC
                                                                            KTI, LLC
                                                                       5    FIX NORTH, LLC

                                                                       6    By: /s/ Michael C. Whitticar
                                                                                  Counsel
                                                                       7
                                                                            Michael C. Whitticar (VSB No. 32968)
                                                                       8    NOVA IP Law, PLLC
                                                                            7420 Heritage Village Plaza, Suite 101
                                                                       9    Gainesville, VA 20155
                                                                            Tel: 571-386-2980
                                                                       10   Fax: 855-295-0740
                                                                            E-mail: mikew@novaiplaw.com
                                                                       11
                                                                            Counsel for Defendants
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   Admitted Pro Hac Vice
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            By:__/s/ Peter R. Pratt, Esq._____
                                                                       14   Counsel
                                                                            Peter Pratt (NSB No. 6458)
                                                                       15
                                                                            Law Office of P Sterling Kerr
                                                                       16   2450 St Rose Pkwy #120
                                                                            Henderson, NV 89074
                                                                       17   T: (702) 451-2055
                                                                            Email: peter@sterlingkerrlaw.com
                                                                       18   Local Counsel for Defendants
                                                                       19
                                                                            SEEN AND AGREED TO:
                                                                       20
                                                                            BASF CORPORATION
                                                                       21
                                                                            By: /s/ Edgar Carranza, Esq.
                                                                       22          Counsel
                                                                            Edgar Carranza, Esq.
                                                                       23
                                                                            Nevada State Bar No. 5902
                                                                       24   Backus, Carranza & Burden
                                                                            3050 S. Durango Drive
                                                                       25   Las Vegas, NV 89117
                                                                            (702) 872-5555
                                                                       26   (702) 872-5545 facsimile
                                                                            ecarranza@backuslaw.com
                                                                       27
                                                                            Attorney for Plaintiff BASF Corporation
                                                                       28

                                                                                                                          3
                                                                       1                                   CERTIFICATE OF CONFERRAL

                                                                       2           I hereby certify that I conferred in good faith with Defendant’s counsel regarding the
                                                                       3
                                                                            foregoing Stipulation for an Extension of Time and Defendant’s counsel agreed to the requested.
                                                                       4
                                                                            extension.
                                                                       5
                                                                                                                                  /s/ Edgar Carranza, Esq.
                                                                       6                                                          Edgar Carranza
                                                                       7

                                                                       8                                     CERTIFICATE OF SERVICE

                                                                       9
                                                                                   I hereby certify that on this 28th day of May, 2021, the foregoing Stipulation to
                                                                       10
                                                                            Extend time was served by the following counsel of record by CM/ECF submission which will
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   send a notification to the following counsel of record:
                                    LAS VEGAS, NEVADA 89117




                                                                       13   Peter Pratt (NSB No. 6458)
                                      3050 SOUTH DURANGO




                                                                            Law Office of P Sterling Kerr
                                                                       14   2450 St Rose Pkwy #120
                                                                            Henderson, NV 89074
                                                                       15
                                                                            T: (702) 451-2055
                                                                       16   Email: peter@sterlingkerrlaw.com
                                                                            Local Counsel for Defendants
                                                                       17
                                                                            Michael C. Whitticar (VSB No. 32968)
                                                                       18   NOVA IP Law, PLLC
                                                                            7420 Heritage Village Plaza, Suite 101
                                                                       19
                                                                            Gainesville, VA 20155
                                                                       20   Tel: 571-386-2980
                                                                            Fax: 855-295-0740
                                                                       21   E-mail: mikew@novaiplaw.com
                                                                            Counsel for Defendants
                                                                       22   Admitted Pro Hac Vice
                                                                       23

                                                                       24
                                                                                                                   /s/ Patti Sherretts
                                                                       25                                         An employee of Backus, Carranza & Burden

                                                                       26

                                                                       27

                                                                       28

                                                                                                                              4
